Shea, J.,
concurring. I agree with the conclusion of the majority that the acquittal of the defendant with respect to the two counts of first degree sexual assault in violation of General Statutes §§ 53a-70a and 53a-70 cannot be reviewed because it is a factually based determination entitled to constitutional protection against double jeopardy. It is quite clear from the transcript, however, that the finding of fact on which the trial court relied in acquitting the defendant was the existence of a marital relationship between him and the complainant. The court expressly found that “the basic elements of the rape had been proven” but that “the parties were still legally married on that day.”
*131The majority purports not to review the state’s claim that the marital exemption in General Statutes § 53a-65 (2) does not apply where the marriage has terminated “in fact,” although the legal relationship continues. The majority declares, nevertheless, that “nonculpability based on the ‘marital exemption’ of § 53a-65 (2) depends upon proof of the fact that the victim and the defendant were legally married,” a view that coincides with that expressed by the trial court in rejecting the state’s claim. I, too, agree that the legislature intended the existence of the legal marital bond to preclude a prosecution for first degree sexual assault regardless of whether the marriage is viable in fact, but I disagree with the majority that the double jeopardy principle bars a review of that claim.
If the state’s interpretation of the marital exemption provision were correct, the fact that the marriage between the defendant and the complainant had not terminated in law would be of no consequence. The undisputed existence of the legal bond would not, therefore, constitute an “evidentiary insufficiency” under Burks v. United States, 437 U.S, 1,18, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978), or a factual determination related to guilt or innocence under United States v. Scott, 437 U.S. 82, 92, 98 S. Ct. 2187, 57 L. Ed. 2d 65, reh. denied, 439 U.S. 883, 99 S. Ct. 226, 58 L. Ed. 2d 197 (1978). The trial court made it perfectly clear in granting the motion for acquittal that its determination rested wholly upon the undisputed fact that the marriage had not terminated legally and its legal conclusion that the marital exemption was therefore applicable. If that interpretation of the statutes were erroneous, it could not be said that the acquittal rested upon a finding of any fact pertaining to guilt or innocence, as is essential for double jeopardy to apply. Where it is clear that an acquittal is based on a ground other than the resolution in the defendant’s favor of some or all of the fac*132tual elements of the offense charged, the state is not barred from seeking another trial. Id., 97; United States v. Kennings, 861 F.2d 381, 386 (3d Cir. 1988).
For similar reasons, I believe it is necessary to resolve the state’s claim that a construction of the marital exemption to apply to marriages existing in law but terminated in fact violates principles of equal protection. If the claim were sound, this court would be obliged either to construe the exemption in accordance with the state’s claim or to declare it ineffective as being constitutionally invalid, thus rendering immaterial the finding that the legal bond between the defendant and the complainant persisted. Having reviewed the state’s constitutional claim in this respect, however, I conclude that it is absolutely meritless. It is too plain to require elaboration that the legislature had a rational basis for making the readily demonstrable existence of the legal matrimonial bond rather than the vagueness of such a standard as the viability of a marriage in fact the criterion for distinguishing the crime of sexual assault in the first degree in violation of §§ 53a-70a and 53a-70 from the related offense of sexual assault in spousal or cohabiting relationships in violation of General Statutes § 53a-70b.
Accordingly, I agree with the result reached by the majority.